Sears, Justice,
concurring specially.
I disagree with the holding in Division 1 of the majority opinion, and would dismiss the appeal on the ground that the order appealed by Georgia Power was not appealable under OCGA § 5-6-34 (a) (4). Because the majority dismisses the appeal on an unrelated basis, see Division 2 of the majority opinion, I specially concur in the judgment of dismissal. I note, however, that if the order in question were appealable under § 5-6-34 (a) (4), and if I were therefore to reach the merits of the issue on which the majority dismisses the appeal, I would join Justice Carley’s dissent.
In Division 1, the majority holds that the trial court’s “decision to defer ruling until a jury determines issues of fact effectively denies Georgia Power’s request for interlocutory injunctive relief,”1 and “is therefore directly appealable.”2 For the reasons that follow, I disagree with this holding.
The federal courts have addressed the issue raised by Division 1 on numerous occasions. Under 28 USC § 1292 (a), interlocutory orders “granting, continuing, modifying, refusing, or dissolving injunctions, or refusing to dissolve or modify injunctions” are appeal-able. Federal courts have interpreted this statute to mean that if an interlocutory order expressly grants or denies a request for injunctive relief, the losing party has a right to direct appeal, but that if the interlocutory order does not do so, the losing party only has the right to direct appeal if the litigant can show that the interlocutory order has the practical effect of granting or denying an injunction; that the interlocutory order might have serious, perhaps irreparable, consequences; and that the order can be effectively challenged only by immediate appeal.3 These latter requirements are intended to preserve *334the limited exception to the final judgment rule created by 28 USC § 1292 (a) and to further the general policy against piecemeal appellate review.4
I would adopt this analysis for appeals under OCGA § 5-6-34 (a) (4). Thus, in this case, as the trial court’s order providing that issues of fact would be presented to a jury did not expressly deny Georgia Power’s request for an injunction, I would hold that Georgia Power must satisfy the three requirements set forth above to obtain the right to an immediate appeal. Further, I do not believe that Georgia Power can meet these requirements, and I would therefore dismiss the appeal.

 Majority opinion at 331.


 Id.


 See, e.g., Carson v. American Brands, 450 U. S. 79, 84 (101 SC 993, 67 LE2d 59) (1981); Morgenstern v. Wilson, 29 F3d 1291, 1294-1295 (8th Cir. 1994); Mitsubishi Intl. *334Corp. v. Cardinal Textile Sales, 14 F3d 1507, 1515-1516 (11th Cir. 1994); MAI Basic Four, Inc. v. Basis, Inc., 962 F2d 978, 981-982 (10th Cir. 1992); Sherri A.D. v. Kirby, 975 F2d 193, 203 (5th Cir. 1992); United States v. Bayshore Assoc., 934 F2d 1391, 1395-1396 (6th Cir. 1991); Rolo v. General Dev. Corp., 949 F2d 695, 702-703 (3rd Cir. 1991); Cohen v. Bd. of Trustees, 867 F2d 1455, 1466 (3rd Cir. 1989); Donovan v. Robbins, 752 F2d 1170, 1173-1174 (7th Cir. 1985); Cable Holdings of Battlefield v. Cooke, 764 F2d 1466, 1471 (11th Cir. 1985).


 E.g., Carson, 450 U. S. at 84.